DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 127-146 are pending in this application and were examined on their merits.

Specification

This application contains four sequence disclosures at Pg. 16, Paragraph [0051] of the Specification filed on 03/08/2021 that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2), however, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825.  Specifically, no sequence identification has been provided for the amino acid sequences presented in Paragraph [0051] of the instant specification. The instant specification will need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 142 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 142 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of examination, the Examiner has interpreted the claim as depending from Claim 136.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 127, 128, 129, 130, 131-133, 134-136, 140, 141, 142, 144 and 146 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), Thompson et al. (WO 2010/151840 A2), and Dressler (DE102006019447A1), translation, all cited in the IDS, and as evidenced by Beetle Plastics (2013).

Lipham teaches a kit comprising:  a composition comprising purified (isolated)
botulinum toxin (serotype A); an applicator (syringe); and a removal agent
(the polymeric, cellulose article gauze, which is capable of adsorbing excess toxin) (Pg. 24, Fig. 4-1 and Pg. 26, Fig. 4-3), 
wherein the botulinum toxin is present in the composition to provide a dose of 1,000 to 7,000 U (5000 U) (Pg. 24, Lines 1-3), and reading on Claim 127.



Lipham did not teach the kit comprises a topical composition comprising a botulinum toxin for transdermal delivery and a positively charged carrier that promotes transdermal transport of the toxin, wherein the positively charged carrier comprises the amino acid sequence RKKRRQRRR-G(K)15-G-RKKRRQRRR (SEQ ID NO: 5);
a visible dye indicator that indicates an area of the skin to which the
composition has been applied and which does not affect efficacy of the toxin;
and further comprising an inactivation agent, as required by Claim 127.

Thompson et al. teaches a botulinum toxin composition comprising a positively
charged carrier, which promotes transdermal penetration of the botulinum toxin (Pg. 16,
Paragraph [0043]) wherein the positively charged carrier comprises the amino acid
sequence RKKRRQRRR-G(K)15-G-RKKRRQRRR (SEQ ID NO:5) (Pg. 18, Paragraph
[0048] and Pg. 20, Paragraph [0051]) and wherein the composition may be for topical
administration and comprise dyestuffs or coloring agents (Pgs. 16-17, Paragraph [0044]).

Allergan teaches that sodium hypochlorite (bleach) in concentrations of 0.5% or greater (1:10 diluted solution) may be used to inactivate material or surfaces contaminated with purified, botulinum toxin (serotype A) (Pg. 1, Lines 2 and 22-32).

Dressler teaches a composition comprising botulinum toxin and a visual
indicator, wherein the indicator may be natural dyes which do not restrict the
therapeutic effect of the toxin (Translation, Pg. 3, Lines 40-47 and Pg. 4, Lines 1-7).
It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham comprising a topical composition of purified (isolated) botulinum toxin (serotype A) to use botulinum toxin comprising a positively
charged carrier and visible dye indicator as taught by Thompson et al. and Dressler because this is no more than the use of a known technique (topical composition comprising a combination of botulinum toxin, positively charged carrier and dye indicator) to improve a similar product (topical composition comprising botulinum toxin) in the same way (promote transdermal penetration and indication of application).  See MPEP 2141, C., III.  Those of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to promote transdermal penetration of a topical medicament and visualize said application.  There would have been a reasonable expectation of success in making this modification because both Lipham, Thompsen et al. and Dressler are drawn to the same field of endeavor, that is, topical compositions comprising botulinum toxin.

It would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising purified botulinum toxin (serotype A), positively charged carrier, visible dye indicator and a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) to further contain the inactivation agent sodium hypochlorite at a concentrations of 0.5% or greater as taught by Allergan because this would allow the safe disposal of any botulinum contaminated material.  

One of ordinary skill in the art would have been motivated to make this modification in order to have ready to hand the means to safely treat and inactivate any material contaminated with botulinum toxin, such as the cellulose gauze.  There would have been a reasonable expectation of success in making this modification because Lipham, Thompsen  and Dressler are drawn to botulinum toxin containing kits and/or compositions, Lipham teaches a cellulose removal agent capable of removing botulinum toxin and Allergan teaches that bleach inactivates botulinum toxin.

With regard to Claim 128, Lipham teaches a kit comprising purified (isolated)
botulinum toxin (serotype A) (Pg. 24, Fig. 4-1 and Pg. 26, Fig. 4-3).

With regard to Claim 129, Lipham teaches a kit comprising an applicator (syringe) (Pg. 24, Fig. 4-1 and Pg. 26, Fig. 4-3).

With regard to Claims 130-133, Lipham teaches a kit comprising a removal agent (the polymeric, cellulose article gauze capable of adsorbing excess toxin) (Pg. 24, Fig.
4-1 and Pg. 26, Fig. 4-3).

With regard to Claim 134-136, Allergan teaches sodium hypochlorite (bleach), and therefore a biodegradable, oxidizer inactivation agent.

With regard to Claims 140 and 141, Allergan teaches sodium hypochlorite (bleach).  Beetle Plastics teaches that sodium hypochlorite (bleach) has a basic pH of around 13 at concentrations of 10-15% (Pg. 2, Lines 11-15). 

With regard to Claim 142, Allergan teaches sodium hypochlorite (bleach) in concentrations of 0.5% or greater (1:10 diluted solution) (Pg. 1, Lines 2 and 22-32).

With regard to Claim 144, Dressler teaches a composition comprising botulinum toxin and a visual indicator (Translation, Pg. 3, Lines 40-47 and Pg. 4, Lines 1-7).

With regard to Claim 146, Lipham teaches a kit comprising:  a composition comprising purified (isolated) botulinum toxin (serotype A), wherein the botulinum toxin is present in the composition to provide a dose of 1,000 to 7,000 U (5000 U) (Pg. 24, Lines 1-3).

Claims 137, 138 and 138 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), Thompson et al. (WO 2010/151840 A2), and Dressler (DE102006019447A1), translation, all cited in the IDS, as evidenced by Beetle Plastics (2013), and further in view of Senogles et al. (2001), cited in the IDS.



The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit further comprising a source of
electromagnetic radiation, as required by Claim 137;
wherein the electromagnetic radiation is ultraviolet (UV) radiation, as required by
Claim 138;
or wherein the kit further comprises titanium dioxide which when irradiated
photochemically degrades botulinum toxin, as required by Claim 139.

Senogles et al. teaches the use of UV-irradiating titanium dioxide by UV lamp to degrade cyanotoxin (Pg. 1245, Abstract and Pg. 1246, Column 2, Lines 9-14).

It is inherent in the method of Senogles et al. that the irradiation of the titanium
dioxide would photochemically degrade botulinum toxin as this appears to be a
characteristic property of the titanium dioxide.  See the MPEP at 2112.01,II.







It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the kit of Lipham, Thompson et al., Allergan and Dressler
comprising purified (isolated) botulinum toxin (serotype A), a positively charged
carrier and natural indicator dye; an applicator (syringe); and a removal agent (the
polymeric, cellulose article gauze capable of adsorbing excess toxin) to further comprise
a source of ultraviolet radiation and titanium dioxide as taught by Senogles et al.
because Senogles et al. teaches that UV-irradiated titanium dioxide is capable of
degrading another natural toxin, cyanotoxin, and it would have been obvious to one of
ordinary skill in the art to try to apply the technique to other natural toxins, such as
botulinum.  One of ordinary skill in the art would have been motivated to make this
modification because this would allow the safe disposal of any botulinum contaminated
material.  One of ordinary skill in the art would have been motivated to make this
modification in order to have ready to hand the means to safely treat and inactivate any
material contaminated with botulinum toxin.  There would have been a reasonable
expectation of success in making this modification because Senogles et al. teaches the
use of UV-irradiated TiO2 to degrade a natural toxin and it would have been obvious to
apply the technique to other natural toxins and compile the means to do so in a single
kit.




Claim 143 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), Thompson et al. (WO 2010/151840 A2), and Dressler (DE102006019447A1), translation, all cited in the IDS, as evidenced by Beetle Plastics (2013).

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit wherein the inactivation agent is
provided combined with the removal agent, as required by Claim 143.

It would have been obvious to those of ordinary skill in the art at the time of the
invention to modify the composition of Lipham, Thompson et al., Allergan and Dressler and so that the inactivation agent is combined with the removal agent because this would eliminate the need for a kit comprising separate components.  One of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to save space in the kit.  Further, it is prima facie obvious to
combine two compositions, each of which is separately taught by the prior art as useful
for rendering botulinum toxin safe, to form a combined composition for the same
purpose.  See the MPEP at 2144.06, I.  There would have been a reasonable expectation of success in making this combination because the removal agent and inactivation agent are both taught as useful for rendering the botulinum toxin of the composition safer.
Claim 145 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lipham (2008) in view of Allergan (2003), Thompson et al. (WO 2010/151840 A2), and Dressler (DE102006019447A1), translation, all cited in the IDS, as evidenced by Beetle Plastics (2013), and further in view of Cole et al. (US 2006/0246019 A1), cited in the IDS.

The teachings of Lipham, Thompson et al., Allergan and Dressler were discussed above.

None of the cited references taught a kit wherein the visible indicator is a
fluorescent dye, as now required by Claim 145.

Cole et al. teaches a topical composition and kit comprising a visible fluorescent
chromophore (Pg. 13, Claims 1-2 and 13).

it would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to modify the kit of Lipham, Thompson et al. and Dressler comprising a topical composition comprising purified botulinum toxin (serotype A) with positively charged carrier and visible indicator dye to use a fluorescent visual indicator as the visible indicator because Cole et al. teaches that fluorescent indicators are known to be used on topical compositions and the selection thereof would have been prima facie obvious.  See the MPEP at 2144.07.

There would have been a reasonable expectation of success in making this
modification/substitution because the prior art uses colorimetric indicators and the art
also recognizes that fluorescent visual indicators are known and used in the field of
visual detection in topical compositions.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/30/2022